USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: 2° S-
SOUTHERN DISTRICT OF NEW YORK _—_
x
RUANE CUNNIFF & GOLDFARB, INC., —
Plaintiffs, : 17-cv-6685 (ALC)
-against- : ORDER
PAYNE ET AL,
Defendants
x

 

ANDREW L. CARTER, JR., United States District Judge:
The Court is in receipt of Defendants’ letter motion requesting a pre-motion conference in
anticipation of their motion to dismiss. Given that a motion to disqualify is pending in a related

case involving some of the same law firms, Defendants’ motion requesting a conference is

DENIED without prejudice.

SO ORDERED.

 

/ (C7

New York, New York ANDREW L. CARTER, JR.
United States District Judge

Dated: February 5, 2020

 

 
